Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 10,11 and 15-20 in the reply filed on 1 March 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the species as presented require different fields of search as explained previously (non-magnetic, non-centrosymmetric Weyl semi-metals, magnetic Weyl semi-metals, multifold-fermion semi-metals, Kramers-Weyl semi-metals, triple-point topological metals) .
As stated in MPEP 808.02, a serious burden is present when there is (C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US Pat. Pub. 2020/0212291).
Regarding claim 10, Lin teaches a semiconductor device comprising one or more back end of line interconnects that include a topological semi-metal conductor [fig. 2a, paragraph [0031] teaches layer 208 is a semi-metal material, paragraphs [0019 and 0020] teach the embodiments including fig. 2a are used in FEOL and BEOL structures, fig. 2a shows layer 208 as part of an SOC interconnect].
Regarding claim 15, Lin discloses the semiconductor device of claim 10, wherein one or more of the back-end-of-line interconnects connect individual semiconductor devices to  create one or more integrated circuits [paragraph [0019] teaches transistors, capacitors, resistors, etc are connected together with BEOL processes including the interconnects of the embodiment].
Regarding claim 16, Lin teaches an interconnect comprising a topological semi-metal material [fig. 2a, paragraph [0031] teaches layer 208 is a semi-metal material, paragraphs [0019 and 0020] teach the embodiments including fig. 2a are used in FEOL and BEOL structures, fig. 2a shows layer 208 as part of an SOC interconnect].
Regarding claim 18, Lin discloses the interconnect of claim 16, wherein a thickness of the topological semi-metal material is between 1nm and 100nm [paragraph [0031], 1-20nm].
Regarding claim 19, Lin discloses the interconnect of claim 16, wherein a thickness of the topological semi-metal material is between 3nm and 10nm [paragraph [0031], 1-20nm].
Regarding claim 20, Lin teaches the interconnect of claim 16, wherein the interconnect is one of a group consisting of a wire and a via [fig. 2a, 202 is a wire].
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hegde et al. (US Pat. Pub. 2020/0235055).
Regarding claim 10, Hegde teaches a semiconductor device comprising one or more back end of line interconnects that include a topological semi-metal conductor [fig. 1, 130 is MoTe2, paragraph [0059],  and is listed as one of the topological semi-metal materials in the instant specification (instant spec, paragraph [0067]), paragraph [0063] teaches the interconnect is a BEOL interconnect].
Regarding claim 11, Hegde discloses the semiconductor device of claim 10, wherein the topological semi-metal conductor comprises non-magnetic, non-centrosymmeric Weyl semi-metals [paragraph [0059], MoTe2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 10, 15, 16, 18-20 above, and further in view of the following arguments.
Lin fails to specifically teach the fermi energy of the topological semi-metal material.  However, as best understood by the examiner the Fermi energy and the related Weyl nodes are properties of the materials used and based on their combination and crystalline structure.  One of ordinary skill in the art would have been led to the recited fermi energy range through routine experimentation and optimization to achieve a desired interconnect performance.  Generally, differences material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816       





/JAEHWAN OH/Primary Examiner, Art Unit 2816